Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM REPORTS RESULTS FOR FIRST QUARTER FISCAL -Company’s Once-Daily Tramadol Product Now Launched in U.S.- LAVAL, Quebec(May 7, 2009) - Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today reported its results for the first quarter ended March 31, 2009.All figures are in Canadian dollars unless otherwise stated. Once-Daily Tramadol Launched in the U.S. Labopharm’s once-daily tramadol is now available in the U.S.Marketed and distributed in the U.S. by Purdue Pharma Products L.P. under the brand name Ryzolt™, the product is the first and only analgesic that contains both immediate and extended release components of tramadol. Ryzolt™is now stocked and available in more than 27,000 retail pharmacies across the U.S. “We are pleased to announce a major milestone for Labopharm, the U.S. launch of Ryzolt™, our unique once-daily tramadol product,”said James R. Howard-Tripp, President and
